Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Appanna (U.S. Pub No. 2017/0257309A1, hereinafter Appanna) in view of Sreeramoju (U.S. Pub. No. 20170289040, hereinafter Sreer) and in further view of Harper (U.S. Pub No. 20160065680, hereinafter Harper).)]
Regarding Claim 1, Appanna teaches “A method implemented by a network traffic management system comprising one or more network traffic management apparatuses, server devices, or client devices, the method comprising:” Appanna discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices (Figure 1, Paragraph 30).
the virtual machine executing on the one or more network traffic management apparatuses; Appanna discloses a network element that can be a virtual machine which is able to execute management nodes that are a part of the network such as minimizing the amount of network traffic routed towards a specific network element (Paragraph 26 network management system, Figure 6).
and using the device function to forward network traffic between the virtual machine and the network interface, and across the link aggregation group Appanna discloses a data plane that contains multiple network interface devices that can each receive, process, and/or forward network traffic across the associated link aggregation group (Paragraph 30).
Appanna does not explicitly teach “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” 
However, in an analogous art in link aggregation groups jointly with virtual machines, Sreer teaches “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” 
While Appanna discloses a multi-chassis link aggregation group with multiple physical ports that is on a data plane visible to a network interface (Paragraph 46, Figures 3, 4, P10, P11) it is not apparent to show an entity capable of performing the functionalities provided by the virtual bonding interface of a network interface device. Alternatively, Sreer provides a server hardware (network device) shown to have a CPU capable of having any number of (network interface controllers) NICs (virtual bonding interface) as these NICs are capable of handling link layer operations (para. 0004, FIG. 1) (using a virtual bonding interface of a network interface device). Additionally, Sreer provides a figure containing NICs (virtual bonding interface) that shows segregated ports communicating with different VMs (segregates port bundling functionality from an operating system of a host computer is not aware of the link aggregation group) (FIG. 1).
It would be a prima facie case of obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Appanna with the teachings of Sreer to provide an interface between the link and network layer for VM applications and aggregated links. Doing so would allow for improvements in link aggregation providing results such as improved network capacity, load balancing, and aid failover protection as suggested by Sreer (para. 0021).
Appanna in view of Sreer does not explicitly teach “assigning a device function to a virtual machine, the device function used for communicating between the network interface and the virtual machine via an interconnect”.  
However, Harper teaches assigning a device function to a virtual machine, the device function used for communicating between the network interface and the virtual machine via an interconnect” Harper discloses the assignment or allocation of tasks or processes to specific virtual machines utilizing a load balancer to better manage distribution in a network interface (Paragraph 18).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to incorporate the teachings of Harper to provide an assignment of device functions to a network interface. Doing so would allow for device function assignment disclosed by Harper to carry out communication in a network interface with the improved performance associated virtual machines as recognized by Appanna, as suggested by Harper’s solution for high availability infrastructure, (Paragraph 2).
Regarding Claim 3, Appanna in view of Harper teaches the method of claim 1 and “The method of claim 1, further comprising: detecting that the virtual machine is unhealthy based on a flow of network packets associated with the virtual machine; and in response to detecting that the virtual machine is unhealthy, adjusting the flow of network packets associated with the virtual machine.” (Paragraph 80 monitoring the operational status, Paragraph 80, 81, Figure 10, Item 1000). Appanna in view of Harper discloses the ability to identify a network element within the associated link aggregation group’s operational status. This is done through a polling mechanism to recognize if the network element is operational. If the primary network element is not operational, it will designate a new primary network element to forward the network packets towards instead.
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to detect that a virtual machine is unhealthy based on the flow of network packets with the associated network element. Doing so would allow the ability to recognize the status and condition of a virtual machine in a network and make critical decisions to reroute the flow of packets to another network element in the link aggregation group as recognized by Appanna.
Regarding Claim 5, Appanna in view of Harper teaches “without using operating system control, prioritizing a network packet, based on the device function associated with the network packet, to send across the link aggregation group.” Appanna in view of Harper discloses a policy engine to apply a quality of service policy to network traffic flowing through a network element, doing so can determine based on the configuration information (function, operational status, latency) forward the network packet towards another associated network element in the aggregation group (Paragraph 33 network traffic flowing through, to minimize the latency).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to be able to prioritize a network packet based on device function, Appanna discloses a policy engine that is able to determine the quality of service for a network element in the aggregation group. Doing so would allow Appanna to forward network traffic and minimize latency to pick the next optimal network element in the aggregation domain.
Regarding Claim 6, Appanna teaches “A system comprising one or more network traffic management modules, networking modules, or server modules, memory comprising programmed instructions stored thereon, and one or more processors configured to be capable of executing the stored programmed instructions to: “ Appanna discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices by utilizing a processor to perform these functions (Figure 1, Paragraph 30 and 31).
the virtual machine executing on the one or more network traffic management modules; Appanna discloses a network element that can be a virtual machine which is able to execute management nodes that are a part of the network such as minimizing the amount of network traffic routed towards a specific network element (Paragraph 26 network management system, Figure 6).
and use the device function to forward network traffic between the virtual machine and the network interface, and across the link aggregation group.” Appanna discloses a data plane apart of the network traffic management system that contains multiple network interface devices that can each receive, process, and/or forward network traffic across the associated link aggregation group (Figure 1 and 6, Paragraph 30 and 31).
Appanna does not explicitly teach “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” 
However, in an analogous art in link aggregation groups jointly with virtual machines, Sreer teaches “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” 
While Appanna discloses a multi-chassis link aggregation group with multiple physical ports that is on a data plane visible to a network interface (Paragraph 46, Figures 3, 4, P10, P11) it is not apparent to show an entity capable of performing the functionalities provided by the virtual bonding interface of a network interface device. Alternatively, Sreer provides a server hardware (network device) shown to have a CPU capable of having any number of (network interface controllers) NICs (virtual bonding interface) as these NICs are capable of handling link layer operations (para. 0004, FIG. 1) (using a virtual bonding interface of a network interface device). Additionally, Sreer provides a figure containing NICs (virtual bonding interface) that shows segregated ports communicating with different VMs (segregates port bundling functionality from an operating system of a host computer is not aware of the link aggregation group) (FIG. 1).
It would be a prima facie case of obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Appanna with the teachings of Sreer to provide an interface between the link and network layer for VM applications and aggregated links. Doing so would allow for improvements in link aggregation providing results such as improved network capacity, load balancing, and aid failover protection as suggested by Sreer (para. 0021).
Appanna in view of Sreer does not explicitly teach “assigning a device function to a virtual machine, the device function used for communicating between the network interface and the virtual machine via an interconnect”.
However, Harper teaches assigning a device function to a virtual machine, the device function used for communicating between the network interface and the virtual machine via an interconnect” Harper discloses the assignment or allocation of tasks or processes to specific virtual machines utilizing a load balancer to better manage distribution in a network interface (Paragraph 18).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to incorporate the teachings of Harper to provide an assignment of device functions to a network interface. Doing so would allow for device function assignment disclosed by Harper to carry out communication in a network interface with the improved performance associated virtual machines as recognized by Appanna, as suggested by Harper’s solution for high availability infrastructure, (Paragraph 2).
Regarding Claim 8, Appanna in view of Harper teaches “The system of claim 6, wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: Appanna in view of Harper discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna in view of Harper also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices by utilizing a processor to perform these functions (Figure 1, Paragraph 30 and 31).
detect that the virtual machine is unhealthy based on a flow of network packets associated with the virtual machine; and in response to detecting that the virtual machine is unhealthy, adjust the flow of network packets associated with the virtual machine.” Appanna discloses the ability to identify a network element within the associated link aggregation group’s operational status. This is done through a polling mechanism to recognize if the network element is operational. If the primary network element is not operational, it will designate a new primary network element to forward the network packets towards instead (Paragraph 80 monitoring the operational status, Paragraph 80, 81, Figure 10, Item 1000).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to detect that a virtual machine is unhealthy based on the flow of network packets with the associated network element. Doing so would allow the ability to recognize the status and condition of a virtual machine in a network and make critical decisions to reroute the flow of packets to another network element in the link aggregation group as recognized by Appanna.
Regarding Claim 10, Appanna in view of Harper teaches “The system of claim 6, wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: Appanna in view of Harper discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna in view of Harper also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices by utilizing a processor to perform these functions (Figure 1, Paragraph 30 and 31).
without using operating system control, prioritize a network packet, based on the device function associated with the network packet, to send across the link aggregation group.” Appanna in view of Harper discloses a policy engine to apply a quality of service policy to network traffic flowing through a network element, doing so can determine based on the configuration information (function, operational status, latency) forward the network packet towards another associated network element in the aggregation group (Paragraph 33 network traffic flowing through, to minimize the latency).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to be able to prioritize a network packet based on device function, Appanna discloses a policy engine that is able to determine the quality of service for a network element in the aggregation group. Doing so would allow Appanna to forward network traffic and minimize latency to pick the next optimal network element in the aggregation domain.
Regarding Claim 11, Appanna teaches “A non-transitory computer readable medium having stored thereon instructions comprising executable code that, when executed by one or more processors, causes the processors to: “ Appanna discloses that the disclosed inventions operations can be a computer program that is stored on a computer readable storage medium to perform the disclosed operations (Paragraph 90) and that they can be executed by a processor of a network device to perform the disclosed operations (Paragraph 5). 
and use the device function to forward network traffic between the virtual machine and the network interface, and across the link aggregation group.” Appanna discloses a data plane apart of the network traffic management system that contains multiple network interface devices that can each receive, process, and/or forward network traffic across the associated link aggregation group (Figure 1 and 6, Paragraph 30 and 31).
Appanna does not explicitly teach “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” 
However, in an analogous art in link aggregation groups jointly with virtual machines, Sreer teaches “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” 
While Appanna discloses a multi-chassis link aggregation group with multiple physical ports that is on a data plane visible to a network interface (Paragraph 46, Figures 3, 4, P10, P11) it is not apparent to show an entity capable of performing the functionalities provided by the virtual bonding interface of a network interface device. Alternatively, Sreer provides a server hardware (network device) shown to have a CPU capable of having any number of (network interface controllers) NICs (virtual bonding interface) as these NICs are capable of handling link layer operations (para. 0004, FIG. 1) (using a virtual bonding interface of a network interface device). Additionally, Sreer provides a figure containing NICs (virtual bonding interface) that shows segregated ports communicating with different VMs (segregates port bundling functionality from an operating system of a host computer is not aware of the link aggregation group) (FIG. 1).
It would be a prima facie case of obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Appanna with the teachings of Sreer to provide an interface between the link and network layer for VM applications and aggregated links. Doing so would allow for improvements in link aggregation providing results such as improved network capacity, load balancing, and aid failover protection as suggested by Sreer (para. 0021).
Appanna in view of Sreer does not explicitly teach “assign a device function to a virtual machine, the device function used for communicating between the network interface and the virtual machine via an interconnect;”.
However, Harper teaches “assign a device function to a virtual machine, the device function used for communicating between the network interface and the virtual machine via an interconnect;” Harper discloses the assignment or allocation of tasks or processes to specific virtual machines utilizing a load balancer to better manage distribution in a network interface (Paragraph 18).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to incorporate the teachings of Harper to provide an assignment of device functions to a network interface. Doing so would allow for device function assignment disclosed by Harper to carry out communication in a network interface with the improved performance associated virtual machines as recognized by Appanna, as suggested by Harper’s solution for high availability infrastructure, (Paragraph 2).
Regarding Claim 13, Appanna in view of Harper teaches “The non-transitory computer readable medium of claim 11, wherein the instructions further comprise executable code that, when executed by one or more processors, causes the processors to: Appanna in view of Harper discloses that the disclosed inventions operations can be a computer program that is stored on a computer readable storage medium to perform the disclosed operations (Paragraph 90) and that they can be executed by a processor of a network device to perform the disclosed operations (Paragraph 5).
detect that the virtual machine is unhealthy based on a flow of network packets associated with the virtual machine; and 11.6240U153 in response to detecting that the virtual machine is unhealthy, adjust the flow of network packets associated with the virtual machine.” Appanna discloses the ability to identify a network element within the associated link aggregation group’s operational status. This is done through a polling mechanism to recognize if the network element is operational. If the primary network element is not operational, it will designate a new primary network element to forward the network packets towards instead (Paragraph 80 monitoring the operational status, Paragraph 80, 81, Figure 10, Item 1000).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to detect that a virtual machine is unhealthy based on the flow of network packets with the associated network element. Doing so would allow the ability to recognize the status and condition of a virtual machine in a network and make critical decisions to reroute the flow of packets to another network element in the link aggregation group as recognized by Appanna.
Regarding Claim 15, Appanna in view of Harper teaches “The non-transitory computer readable medium of claim 11, wherein the instructions further comprise executable code that, when executed by one or more processors, causes the processors to:” Appanna in view of Harper discloses that the disclosed inventions operations can be a computer program that is stored on a computer readable storage medium to perform the disclosed operations (Paragraph 90) and that they can be executed by a processor of a network device to perform the disclosed operations (Paragraph 5).
“without using operating system control, prioritize a network packet, based on the device function associated with the network packet, to send across the link aggregation group.” Appanna in view of Harper discloses a policy engine to apply a quality of service policy to network traffic flowing through a network element, doing so can determine based on the configuration information (function, operational status, latency) forward the network packet towards another associated network element in the aggregation group (Paragraph 33 network traffic flowing through, to minimize the latency).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to be able to prioritize a network packet based on device function, Appanna discloses a policy engine that is able to determine the quality of service for a network element in the aggregation group. Doing so would allow Appanna to forward network traffic and minimize latency to pick the next optimal network element in the aggregation domain.
Regarding Claim 16, Appanna teaches “A network traffic management apparatus, comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: Appanna discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices (Figure 1, Paragraph 30). Appanna discloses that the method can be suitable for any apparatus appropriate to perform the disclosed invention and a processor that can be executing such operations disclosed such as forwarding (Paragraph 5, 30, and 90).
the virtual machine executing on the network traffic management apparatus Appanna discloses a network element that can be a virtual machine which is able to execute management nodes that are a part of the network such as minimizing the amount of network traffic routed towards a specific network element (Paragraph 26 network management system, Figure 6).
and use the device function to forward network traffic between the virtual machine and the network interface, and across the link aggregation group.” Appanna discloses a data plane that contains multiple network interface devices that can each receive, process, and/or forward network traffic across the associated link aggregation group (Paragraph 30).
Appanna does not explicitly teach “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” 
However, in an analogous art in link aggregation groups jointly with virtual machines, Sreer teaches “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” 
While Appanna discloses a multi-chassis link aggregation group with multiple physical ports that is on a data plane visible to a network interface (Paragraph 46, Figures 3, 4, P10, P11) it is not apparent to show an entity capable of performing the functionalities provided by the virtual bonding interface of a network interface device. Alternatively, Sreer provides a server hardware (network device) shown to have a CPU capable of having any number of (network interface controllers) NICs (virtual bonding interface) as these NICs are capable of handling link layer operations (para. 0004, FIG. 1) (using a virtual bonding interface of a network interface device). Additionally, Sreer provides a figure containing NICs (virtual bonding interface) that shows segregated ports communicating with different VMs (segregates port bundling functionality from an operating system of a host computer is not aware of the link aggregation group) (FIG. 1).
It would be a prima facie case of obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Appanna with the teachings of Sreer to provide an interface between the link and network layer for VM applications and aggregated links. Doing so would allow for improvements in link aggregation providing results such as improved network capacity, load balancing, and aid failover protection as suggested by Sreer (para. 0021).
Appanna in view of Sreer does not explicitly teach “assign a device function to a virtual machine, the device function used for communicating between the network interface and the virtual machine via an interconnect”
However, Harper teaches “assign a device function to a virtual machine, the device function used for communicating between the network interface and the virtual machine via an interconnect” Harper discloses the assignment or allocation of tasks or processes to specific virtual machines utilizing a load balancer to better manage distribution in a network interface (Paragraph 18).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to incorporate the teachings of Harper to provide an assignment of device functions to a network interface. Doing so would allow for device function assignment disclosed by Harper to carry out communication in a network interface with the improved performance associated virtual machines as recognized by Appanna, as suggested by Harper’s solution for high availability infrastructure, (Paragraph 2).
Regarding Claim 18, Appanna in view of Harper teaches “The network traffic management apparatus of claim 16, wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: Appanna in view of Harper discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna in view of Harper also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices (Figure 1, Paragraph 30). Appanna discloses that the method can be suitable for any apparatus appropriate to perform the disclosed invention and a processor that can be executing such operations disclosed such as forwarding (Paragraph 5, 30, and 90).
detect that the virtual machine is unhealthy based on a flow of network packets associated with the virtual machine; and in response to detecting that the virtual machine is unhealthy, adjust the flow of network packets associated with the virtual machine.” Appanna in view of Harper discloses the ability to identify a network element within the associated link aggregation group’s operational status. This is done through a polling mechanism to recognize if the network element is operational. If the primary network element is not operational, it will designate a new primary network element to forward the network packets towards instead (Paragraph 80 monitoring the operational status, Paragraph 80, 81, Figure 10, Item 1000).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to detect that a virtual machine is unhealthy based on the flow of network packets with the associated network element. Doing so would allow the ability to recognize the status and condition of a virtual machine in a network and make critical decisions to reroute the flow of packets to another network element in the link aggregation group as recognized by Appanna.
Regarding Claim 20, Appanna in view of Harper teaches “The network traffic management apparatus of claim 16, wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to:” Appanna in view of Harper discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna in view of Harper also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices (Figure 1, Paragraph 30). Appanna discloses that the method can be suitable for any apparatus appropriate to perform the disclosed invention and a processor that can be executing such operations disclosed such as forwarding (Paragraph 5, 30, and 90).
“without using operating system control, prioritize a network packet, based on the device function associated with the network packet, to send across the link aggregation group.” Appanna in view of Harper discloses a policy engine to apply a quality of service policy to network traffic flowing through a network element, doing so can determine based on the configuration information (function, operational status, latency) forward the network packet towards another associated network element in the aggregation group (Paragraph 33 network traffic flowing through, to minimize the latency).
It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna to be able to prioritize a network packet based on device function, Appanna discloses a policy engine that is able to determine the quality of service for a network element in the aggregation group. Doing so would allow Appanna to forward network traffic and minimize latency to pick the next optimal network element in the aggregation domain.
[AltContent: textbox (Claim(s) 2, 7, 12, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Appanna in view of Sreer and Harper as applied to claim(s) 1, 6, 11, 16, above, and further in view of Benny (U.S. Pub No. 2014/0201733A1, hereinafter Benny).)]
Regarding Claim 2, Appanna in view of Harper teaches the method of Claim 1 and “using the VLAN identifier to forward the network traffic of the virtual machine across the link aggregation group” Appanna in view of Harper discloses the ability to determine network elements part of an aggregation group using an identical identifier but does not use specifically a VLAN identifier (Paragraph 30 forward network traffic).
	Appanna in view of Harper does not explicitly teach “assigning a virtual local area network (VLAN) identifier to the device function, the assigned VLAN identifier selected from a plurality of unassigned VLAN identifiers”
However, in an analogous art in VLAN, Benny teaches “assigning a virtual local area network (VLAN) identifier to the device function, the assigned VLAN identifier selected from a plurality of unassigned VLAN identifiers”. Benny discloses the assignment of VLAN identifiers to virtual machines from a pool of unused VLAN identifiers (Paragraph 75, Figure 7).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna in view of Harper to incorporate the teachings of Benny in order to achieve addressing specific network elements in an aggregation group using a VLAN identifier from an unused set of VLAN identifiers to properly call certain network elements to perform designated functions such as forwarding network traffic, thereby increasing efficiency as taught by Benny (Paragraphs 4 and 5).
Regarding Claim 7, Appanna in view of Harper teaches “The system of claim 6, wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: Appanna in view of Harper discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices by utilizing a processor to perform these functions (Figure 1, Paragraph 30 and 31).
and use the VLAN identifier to forward the network traffic of the virtual machine across the link aggregation group.” Appanna in view of Harper discloses the ability to determine network elements part of an aggregation group using an identical identifier but does not use specifically a VLAN identifier (Paragraph 30 forward network traffic).
Appanna in view of Harper does not explicitly teach “assign a virtual local area network (VLAN) identifier to the device function, the assigned VLAN identifier selected from a plurality of unassigned VLAN identifiers;”
However, in an analogous art in VLAN, Benny teaches “assign a virtual local area network (VLAN) identifier to the device function, the assigned VLAN identifier selected from a plurality of unassigned VLAN identifiers;” Benny discloses the assignment of VLAN identifiers to virtual machines from a pool of unused VLAN identifiers (Paragraph 75, Figure 7).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna in view of Harper to incorporate the teachings of Benny in order to achieve addressing specific network elements in an aggregation group using a VLAN identifier from an unused set of VLAN identifiers to properly call certain network elements to perform designated functions such as forwarding network traffic, thereby increasing efficiency as taught by Benny (Paragraphs 4 and 5).
	Regarding Claim 12, Appanna in view of Harper teaches “The non-transitory computer readable medium of claim 11, wherein the instructions further comprise executable code that, when executed by one or more processors, causes the processors to: Appanna in view of Harper discloses that the disclosed inventions operations can be a computer program that is stored on a computer readable storage medium to perform the disclosed operations (Paragraph 90) and that they can be executed by a processor of a network device to perform the disclosed operations (Paragraph 5).
and use the VLAN identifier to forward the network traffic of the virtual machine across the link aggregation group.” Appanna in view of Harper discloses the ability to determine network elements part of an aggregation group using an identical identifier but does not use specifically a VLAN identifier (Paragraph 30 forward network traffic).
Appanna in view of Harper does not explicitly teach “assign a virtual local area network (VLAN) identifier to the device function, the assigned VLAN identifier selected from a plurality of unassigned VLAN identifiers;”
However, in an analogous art in VLAN, Benny teaches “assign a virtual local area network (VLAN) identifier to the device function, the assigned VLAN identifier selected from a plurality of unassigned VLAN identifiers;” Benny discloses the assignment of VLAN identifiers to virtual machines from a pool of unused VLAN identifiers (Paragraph 75, Figure 7).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna in view of Harper to incorporate the teachings of Benny in order to achieve addressing specific network elements in an aggregation group using a VLAN identifier from an unused set of VLAN identifiers to properly call certain network elements to perform designated functions such as forwarding network traffic, thereby increasing efficiency as taught by Benny (Paragraphs 4 and 5).
Regarding Claim 17, Appanna in view of Harper teaches “The network traffic management apparatus of claim 16, wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: Appanna in view of Harper discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna in view of Harper also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices (Figure 1, Paragraph 30). Appanna discloses that the method can be suitable for any apparatus appropriate to perform the disclosed invention and a processor that can be executing such operations disclosed such as forwarding (Paragraph 5, 30, and 90).
and use the VLAN identifier to forward the network traffic of the virtual machine across the link aggregation group.” Appanna in view of Harper discloses the ability to determine network elements part of an aggregation group using an identical identifier but does not use specifically a VLAN identifier (Paragraph 30 forward network traffic).
Appanna in view of Harper does not explicitly teach “assign a virtual local area network (VLAN) identifier to the device function, the assigned VLAN identifier selected from a plurality of unassigned VLAN identifiers;”
However, in an analogous art in VLAN, Benny teaches “assign a virtual local area network (VLAN) identifier to the device function, the assigned VLAN identifier selected from a plurality of unassigned VLAN identifiers;” Benny discloses the assignment of VLAN identifiers to virtual machines from a pool of unused VLAN identifiers (Paragraph 75, Figure 7).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna in view of Harper to incorporate the teachings of Benny in order to achieve addressing specific network elements in an aggregation group using a VLAN identifier from an unused set of VLAN identifiers to properly call certain network elements to perform designated functions such as forwarding network traffic, thereby increasing efficiency as taught by Benny (Paragraphs 4 and 5).
[AltContent: textbox (Claim(s) 4, 9, 14, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Appanna in view of Sreer and Harper as applied to claim(s) 1, 6, 11, and 16 above, and further in view of Kommula (U.S. Patent No. 11265251).)]
	Regarding Claim 4, Appanna in view of Harper teaches the method of Claim 1 and “across the link aggregation group for network packets associated with the device function”. Appanna in view of Harper discloses the ability to minimize network traffic within the network management system based on configuration information associated with the network element (Paragraph 26 minimize the amount).
	Appanna in view of Harper does not explicitly teach “without using operating system control, controlling an amount of bandwidth”.
	However, in an analogous art in virtualized servers, Kommula teaches “without using operating system control, controlling an amount of bandwidth”. Kommula discloses a virtual distributed switch that interacts with associated virtual machines which can segment traffic into VLANs (Paragraphs 56-58, Figure 3, Item 308, 310, 312, 314), and based on physical resources available, be able to increase a bandwidth of packet flows in a virtualization communication network (Paragraph 27 increase a bandwidth of packet flows).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna in view of Harper to incorporate the teachings of Kommula to be able to control an amount of bandwidth in a shared network interface based on the condition or information regarding a virtual machine part of the aggregated group (Paragraph 27 and 43).
Regarding Claim 9, Appanna in view of Harper teaches “The system of claim 6, wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: without using operating system control,” Appanna in view of Harper discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices by utilizing a processor to perform these functions (Figure 1, Paragraph 30 and 31).
“control an amount of bandwidth provided across the link aggregation group for network packets associated with the device function.” Appanna in view of Harper does not explicitly teach “without using operating system control, controlling an amount of bandwidth”.
	However, in an analogous art in virtualized servers, Kommula teaches “without using operating system control, controlling an amount of bandwidth”. Kommula discloses a virtual distributed switch that interacts with associated virtual machines which can segment traffic into VLANs (Paragraphs 56-58, Figure 3, Item 308, 310, 312, 314), and based on physical resources available, be able to increase a bandwidth of packet flows in a virtualization communication network (Paragraph 27 increase a bandwidth of packet flows).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna in view of Harper to incorporate the teachings of Kommula to be able to control an amount of bandwidth in a shared network interface based on the condition or information regarding a virtual machine part of the aggregated group (Paragraph 27 and 43).
Regarding Claim 14, Appanna in view of Harper teaches “The non-transitory computer readable medium of claim 11, wherein the instructions further comprise executable code that, when executed by one or more processors, causes the processors to: Appanna in view of Harper discloses that the disclosed inventions operations can be a computer program that is stored on a computer readable storage medium to perform the disclosed operations (Paragraph 90) and that they can be executed by a processor of a network device to perform the disclosed operations (Paragraph 5).
without using operating system control, control an amount of bandwidth provided across the link aggregation group for network packets associated with the device function.” Appanna in view of Harper does not explicitly teach “without using operating system control, controlling an amount of bandwidth”.
	However, in an analogous art in virtualized servers, Kommula teaches “without using operating system control, controlling an amount of bandwidth”. Kommula discloses a virtual distributed switch that interacts with associated virtual machines which can segment traffic into VLANs (Paragraphs 56-58, Figure 3, Item 308, 310, 312, 314), and based on physical resources available, be able to increase a bandwidth of packet flows in a virtualization communication network (Paragraph 27 increase a bandwidth of packet flows).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna in view of Harper to incorporate the teachings of Kommula to be able to control an amount of bandwidth in a shared network interface based on the condition or information regarding a virtual machine part of the aggregated group (Paragraph 27 and 43).
Regarding Claim 19, Appanna in view of Harper teaches “The network traffic management apparatus of claim 16, wherein the one or more processors are further configured to be capable of executing the stored programmed instructions to: Appanna in view of Harper discloses a network traffic management system (Figure 6) that is able to communicate with other network elements/devices. Appanna in view of Harper also discloses a data plane that is able to receive, process, and forward network data across multiple network interface devices (Figure 1, Paragraph 30). Appanna in view of Harper discloses that the method can be suitable for any apparatus appropriate to perform the disclosed invention and a processor that can be executing such operations disclosed such as forwarding (Paragraph 5, 30, and 90).
without using operating system control, control an amount of bandwidth provided across the link aggregation group for network packets associated with the device function.” Appanna in view of Harper does not explicitly teach “without using operating system control, controlling an amount of bandwidth”.
	However, in an analogous art in virtualized servers, Kommula teaches “without using operating system control, controlling an amount of bandwidth”. Kommula discloses a virtual distributed switch that interacts with associated virtual machines which can segment traffic into VLANs (Paragraphs 56-58, Figure 3, Item 308, 310, 312, 314), and based on physical resources available, be able to increase a bandwidth of packet flows in a virtualization communication network (Paragraph 27 increase a bandwidth of packet flows).
	It would have been prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Appanna in view of Harper to incorporate the teachings of Kommula to be able to control an amount of bandwidth in a shared network interface based on the condition or information regarding a virtual machine part of the aggregated group (Paragraph 27 and 43).
Response to Arguments
	The amendments filed on October 3rd, 2022, have been considered. Claims 1, 6, 11, and 16 have been amended. Thus, Claim(s) 1-20 are pending and presented for examination.
Applicant’s arguments with respect to claim(s) 1, 6, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant has amended the independent claims 1, 6, 11, and 16 with “using a virtual bonding interface of a network interface device that segregates port bundling functionality from an operating system of a host computer such that the operating system of the host computer is not aware of the link aggregation group;” and while the amendment overcomes the previous rejection due to references Appanna and Harper not explicitly teaching the virtual bonding interface of a network device, the new reference, Sreer, provides a similar utility with the proposed amendment. While Appanna did provide an interface for network elements via communication with a hypervisor there was not an explicit interface or functionality within the existing interfaces that disclosed link layer applications like the virtual bonding interface in the proposed amendment. Sreer however explicitly states NICs part of their disclosed invention to handle link layer operations and NIC bonding in order to aggregate devices similar to the virtual bonding interface in the proposed amendment. Sreer also provides that a server hardware (network device) containing NICs may also communicate with a virtual switch containing physical/network ports to separate VMs (segregates port bundling functionality from an OS of a host computer such that the OS of the host computer is not aware of the link aggregation group) to handle applications and functions requested of the separate VMs.
	Additionally, applicant has not amended dependent claim(s) 2-5, 7-10, 12-15, and 17-20 and in combination with the new reference applied, the 35 U.S.C. 103 rejection is also maintained for dependent claim(s) 2-5, 7-10, 12-15, and 17-20.
	Thus, the 35 U.S.C. 103 rejection of Claim(s) 1-20 is maintained.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210273891-A1, Labonte’s disclosure is relevant due to teaching about the assignment of identifiers or IDs from an unused collection towards devices apart of a link aggregation group.
US-20190132241-A1, Vattem’s disclosure is relevant due to teaching about VXLAN (virtual extensible local area network) and the capabilities that can be operated in the environment such as forwarding network traffic in a common link aggregation group.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415